EXHIBIT 10.3

3. Lessee’s covenants

THE Lessee HERBY COVENANTS with the Lessor and in the case of Sub-clause 34)
hereof also with the South Eastern Electricity Board and their successors in
title as follows:-

1) To pay rent

To pay to the Lessor the said rents and further and additional rents hereby
reserved and made payable at the times and in the manner aforesaid without any
deduction and (if so required in writing by the Lessor) by Banker’s standing
order or direct debt and VAT thereon if the Lessor shall opt or elect to charge
the same

2) To pay outgoings



  a)   To pay and discharge all existing and future rates taxes duties charges
assessments impositions and outgoings whatsoever (whether parliamentary
parochial local or of any other description and whether of the nature of capital
or revenue and even though of a wholly novel character) which are now or may at
any time hereafter be assessed charged or imposed upon or payable in respect of
the Demised Premises or assessed charged or imposed upon or payable by the owner
lessor landlord lessee tenant or occupier in respect thereof but except any tax
or other fiscal impost assessed charged or imposed in respect of any dealing or
deemed dealing by the Lessor or any other person with an interest in reversion
to this lease) and to keep the Demised Premises in ratable occupation during an
upto the date of the expiration or sooner determination of the term hereby
granted



  b)   To pay for all gas and electricity consumed in the Demised Premises and
all charges for meters and telephones (including rent of instrument and cost of
calls) and to observe and perform all regulations and requirements of the gas
and electricity and British Telecom and to keep the Lessor effectually
indemnified against any non-payment breach or non-observance thereof
respectively



  c)   In the event of the Demised Premises not being separately assessed for
the purpose of payment of rates or water rates to pay to the Lessor from time to
time throughout the said term and on demand a sum or sums of money equal to a
fair proportion (to be conclusively determined by the Lessor) of all such sum or
sums as shall be payable by the lessor in respect of rates and or water rates
(or any similar charge) assessed on the Building or in respect of the amount of
water supplied thereto

3) To pay value added tax

To pay all Value Added Tax at the rate for the time being in force payable upon
any sums due from the Lessee pursuant to the terms hereof or as the case may be
to repay to the Lessor all such Value Added Tax borne by the Lessor in respect
of such sums

4) To pay legal costs

To pay the Lessor’s Solicitors’ proper costs and disbursements of and incidental
to the preparation and completion of this Lease and the Counterpart thereof and
also stamp duty on the Counterpart

5) To pay costs

To pay all costs charges and expenses (including solicitors’ counsel’s and
surveyors’ and other professional costs and fess) reasonably incurred by the
Lessor



  a)   in or in contemplation of any proceedings relating to the Demised
Premises under Sections 146 or 147 of the Law of Property Act 1925 or the
preparation and service of any notice thereunder (whether or not any right of
re-entry or forfeiture has been waived by the Lessor or a notice served under
the said Section 146 is complied with by the Lessee or the Lessee has been
relieved under the provisions of the said Act and notwithstanding forfeiture is
avoided otherwise than by relief granted by the Court)



  b)   in the preparation and service of a schedule of dilapidations at any time
during or after the term hereby granted



  c)   in connection with the recovery of arrears of rents or further or
additional rents due from the Lessee hereunder

d) in connection with the levy or attempted levy of any distress



  e)   in respect of any application for consent required by this Lease whether
or not such consent be granted



  f)   in abating a nuisance and in executing all such works as may be necessary
for abating a nuisance in obedience to a notice served by any authority

6) To repair



  a)   At all times to keep the Demised Premises and the appurtenances thereof
and the painting papering and decoration thereof in good and substantial repair
and condition throughout the said term damage by any risk against which the
Lessor shall have insured or covenanted to insure excepted save where and to the
extent that the insurance monies shall be irrecoverable in whole or in part by
reason of or in consequence of any act default or omission of the Lessee its
lessees and licensees and their respective servants and agents and to replace
from time to time all Lessor’s fixtures fittings and appurtenances in the
Demised Premises which may be or become beyond repair at any time during or at
the expiration or sooner determination of the said term and without prejudice to
the generality of the foregoing covenant to clean all windows (both inside and
outside) and other glass in the Demised Premises at least once in every month



  b)   When reasonably required by the Lessor and in any event not more
frequently than once every five years during the term hereby granted to produce
to the Lessor a certificate issued by an electrical contractor (who shall first
be approved in writing by the Lessor such approval not to be unreasonably
withheld) that the electrical circuits within the Demised Premises comply in all
respects with the then current regulations of the Institute of Electrical
Engineers or other amended standards (approved by the Lessor) or recommended
current codes of practice (approved by the Lessor)



  c)   To pay a fair proportion (such proportion to be determined by the Lessor)
and such determination to be final and binding on the Lessee) of the expense
payable in respect of repairing rebuilding renewing lighting cleansing and
maintaining all walls fences conduits ways pavements parking areas and all other
things the use of which is common to the Demised Premises and to an adjoining or
neighbouring premises



  d)   To pay Fifteen per cent. of such costs and expenses which the Lessor may
incur in connection with the maintenance repair and lighting of the road shown
edged brown on the plan No 3 attached hereto



  e)   To pay Ten per cent. of such costs and expenses which the Lessor may
incur or be required to contriute towards the cost of the maintenance and repair
of the road shown edged yellow on the plan No. 4 attached hereto

7) To redecorate

To paint all the inside wood iron and other surfaces of the Demised Premises
previously or usually painted or which ought to be painted with two coats at
least of good quality paint in a proper and workmanlike manner to the reasonable
satisfaction of the Lessor in the fifth year of the term and thereafter in every
fifth year of the said term and also in the last year thereof (however
determined) and at the same time with every such painting to whitewash
colourwash distemper grain varnish paper and otherwise decorate in a proper and
workmanlike manner all such internal parts of the Demised Premises as have been
or ought properly to be so treated the tints colours and patterns of all such
works of internal decoration in the last year of the said term to be such as
shall reasonably be approved by the Lessor

8) No to allow effluent into drains

Not to permit or suffer any oil grease or other noxious corrosive deleterious
effluent or substance to be poured down or to enter any sewer drain or
watercourse

9) To permit entry by the Lessor to inspect

To permit the Lessor and its agents and servants with or without workmen at all
reasonable times (after giving seven days prior written notice except in the
case of emergency) to enter (or in emergency or after the giving seven days
prior written notice during the Lessee’s absence to break and enter the Lessor
at its own expense making good any damage thereby caused) and examine in detail
the state and condition of the Demised Premises and to take a schedule of the
fixtures and fittings therein

10) To make good defects

To remedy repair and make good all breaches and defects of which notice in
writing shall be given by the lessor to the Lessee and which the Lessee shall be
liable to remedy repair and make good under the covenants herein contained
within two claendar months after the giving of such notice sooner if requisite
And in case the Lessee shall make default in so doing it shall be lawful (but no
obligatory) for the Lessor to enter upon the Demised Premises and to repair
cleanse maintain and amend the same accordingly and all expenses incurred
thereby shall on demand be paid by the Lessee to the Lessor and if not so paid
shall be recoverable by the Lessor as rent in arrear

11) To permit entry by the Lessor for works

To permit the Lessor and its agents and servants and others authorised by them
with all necessary workmen and appliances at any time or times but (except in an
emergency) after giving Forty-eight hours prior notice in writing to enter (or
in an emergency or after the giving of Forty-eight hours prior written notice
during the Lessee’s absence to break and enter) the Demised Premises for
executing repairs or alterations to or upon any adjoining or neighbouring
premises (including other portions of the Building or for constructing
installing making repairing maintaining renewing connecting or cleansing any
conduits belonging to or leading to or from the same or to carry out any repairs
or other work which the Lessor must or may carry out in the provisions of this
Lease or for any other lawful object the Lessor at its own expense making good
to the Lessee all damage to the Demised Premises

12) Not to make alterations



  a)   Save as permitted by paragraph (b) of this sub-clause not to make or
suffer or permit to be made any alteration extension or addition to the demised
premises or any part thereof and not to alter or permit or suffer to be altered
any conduit (including any belonging to the relevant supply authorities) nor cut
maim or injure or permit or suffer to be cut maimed or injured any of the walls
thereof or floors or other structural members thereof (including structural
columns and floor slabs) nor attach anything to the structural ceiling slab nor
make suffer or permit any additional ventilation into the walls of the Demised
premises



  b)   Not without the prior written consent of the Lessor which consent shall
be unreasonably withheld to make any internal non-structural alteration (which
expression shall include any works of fitting out) to the Demised Premises and
with every such application forr consent hereunder to submit plans elevations
sections and specifications in triplicate together with copies of all
appropriate consents under the Building Regulations and other statutory or local
regulations or requirements for the written approval of the lessor and to carry
out such works in full conformity with any consent or licence given or issued by
the Lessor and at the expiration or sooner determination of the term hereby
granted (unless released from this obligation by the Lessor in writing) to
reinstate the Demised Premises to the same plan and design in which they were
before the making of such alteration PROVIDED that no such consent shall be
required in connection with internal demountable partitioning



  c)   Not to carry out or permit or suffer to be carried out upon the Demised
Premises any development as defined by the Town and Country planning Acts

13) To comply with notices

At the Lessee’s own expense to comply with every notice order requisition
direction or other thing given made or issued by a competent authority affecting
the Demised Premises whether the same is addressed to or served upon the owner
lessor lessee or occupier or any other person whatsoever

14) To deliver copies of notices

To deliver to the Lessor a copy of every notice order requisition direction or
other thing given made or issued by a competent authority affecting the Demised
Premises as soon as practicable after the Lessee becomes aware thereof and at
the Lessor’s expense to join with the Lessor in making such representations
and/or in taking such proceeding in connection with any such matter as the
Lessor may reasonably decide

15) To comply with statutory requirements

At all times during the said term to observe and comply in all respects with the
provisions and requirements of any and every enactment (which expression in this
covenant includes as well any and every Act of Parliament already or hereafter
to be passed as any and every notice order regulation and bye-law already or
hereafter to be made under or in pursuance of any such Act (and in particular
but without prejudice to the generality of the foregoing the Offices Shops and
Railway Premises Act 1963 the Fire Precautions Act 1971 and the Health and
Safety at Work etc. Act 1974)) so far as they relate to and affect the Demised
Premises or any additions or improvements thereto or the user thereof for the
purposes of any manufacture process trade or business or the employment or
residence therein of any person or persons or any fixtures machinery plant or
chattels for the time being affixed thereto or being thereupon or used for the
purposes thereof and to execute all works and provide and maintain all
arrangements which by or under any enactment or by any government department
local authority or other public authority or duly authorised officer or Court of
competent jurisdiction acting under or in pursuance of the enactment are or may
be directed or required to be executed provided and maintained at any time
during the said term upon or in respect of the Demised Premises or any additions
or improvements thereto or in respect of any such user thereof or employment or
residence therein of any person or persons or fixtures machinery plant or
chattels as aforesaid whether by the landlord or tenant thereof and to indemnify
the Lessor at all times against all cost charges and expenses of or incidental
to the execution of any works or the provision or maintenance of any
arrangements so directed or required as aforesaid and not at any time during the
said term to do or omit or suffer to be done or omitted on or about the Demised
Premises any act or thing by reason of which the Lessor may under any enactment
incur or have imposed upon it or become liable to pay any penalty damages
compensation costs charges or expenses

16) To comply with the Planning Acts



  a)   at all times during the term to comply in all respects with the
provisions and requirements of the Town and Country Planning Acts and all
licenses consents and permissions (including the conditions thereof) already or
hereafter to be granted or imposed thereunder or under any enactment repealed
thereby so far as the same respectively relate to or affect the Demised Premises
or any part thereof or any operations works acts or things already or hereafter
to be carried out executed done or omitted thereon or the user thereof for any
purpose



  b)   During the term so often as occasion shall require at the expense in all
respects of the Lessee to obtain from the Local Authority the Local Planning
Authority and/or the Secretary of State for the Environment (or other
appropriate Minister) all such licences consents and permissions as may be
required for the carrying out by the Lessee of any operations on the Demised
Premises or the institution or continuance by the Lessee thereon of any use
thereof which may constitute development within the meaning of the Town and
Country Planning Acts but so that the Lessee shall not make any application for
planning permission without first having served a copy of such application and
its accompanying drawings on the Lessor and so that the Lessee shall indemnify
the Lessor against all charges payable in respect of any such application and
shall also pay to the Lessor a reasonable sum in respect of all professional
fees and expenses properly incurred by the Lessor in connection therewith and
the Lessee shall forthwith after the grant or refusal of such application give
to the Lessor full particulars in writing thereof and (free of cost to the
Lessor) supply a copy thereof for the retention for the Lessor



  c)   To pay and satisfy any charge that may hereafter be imposed under the
Town and County Planning Acts in respect of the carrying out or maintenance by
the Lessee of any such operation or the institution or continuance by the Lessee
of any such use a aforesaid



  d)   notwithstanding any consent which may be granted by the Lessor under the
foregoing provisions of this Lease not to carry out or make any alteration or
addition to the Demised Premises or any change of use thereof (being an
alteration or addition or change of use which is prohibited by or for which the
consent of the lessor is required to be obtained under this Lease and for which
a planning permission needs to be obtained) before a planning permission
therefor has been produced to the Lessor and acknowledged by it as satisfactory
to it (such acknowledgement not to be unreasonably withheld or delayed) but so
that the Lessor may refuse so to express satisfaction with any such planning
permission on the grounds that the period thereof or anything contained therein
or omitted therefrom in the reasonable opinion of the Lessor would be or be
likely to be prejudicial to the Lessor’s interest in the Demised Premises
whether during the said term or following the expiration or determination
thereof



  e)   Unless the Lessor shall otherwise in writing direct to carry out before
the expiration or sooner determination of the term all works stipulated to be
carried out to the Demised Premises as a condition of any planning permission
which may have been granted and implemented during the said term whether or not
the date by which the planning permission requires such works to be carried out
falls within the term



  f)   If the Lessee shall receive any compensation with respect to the interest
of the Lessee hereunder because of any restriction placed upon the user of the
Demised Premises under or by virtue of the Town and Country Planning Acts then
if and when the Lessee’s interest hereunder shall be determined by surrender or
under the power of re-entry herein contained forthwith to make such provision as
is just and equitable for the Lessor to receive its due benefit form such
compensation and in the event of there being some disagreement as to the amount
of such provision for the Lessor the same shall be referred to arbitration as
hereinafter provided



  g)   If and when called upon so to do to produce to the lessor all such plans
documents and other evidence as the Lessor reasonably requires to satisfy itself
that the provisions of this covenant have been complied with in all respects



  h)   In any case where the permission for ny development granted by the Local
Planning or other Authority has been granted subject to conditions the Lessor
shall be entitled as a condition of giving consent to the carrying out of the
works or making the change of use to require the Lessee to provide reasonable
security for the compliance with the conditions imposed as aforesaid and the
operation shall not be commenced or the change of use put into effect until such
security shall have been provided to the reasonable satisfaction of the Lessor

17) To use as offices



  a)   Not to use or permit or suffer the Demised Premises or any part thereof
to be used for residential purposes or for any purpose other than as offices



  b)   No to solicit or tout for customers or transact business outside the
Demised Premises or on the pavement of the roads upon which the Demised Premises
abut or permit or suffer the same to be done



  c)   No noise from any equipment or appliance including but without prejudice
to the generality of the foregoing any radio television tape cassette or record
player from or on the Demised Premises shall be audible outside the Demised
Premises



  d)   Not to deposit or permit or suffer to be deposited in the entrances to
the Demised Premises or outside the Demised Premises any goods packages or
things whatever nor to to permit or allow to congregate outside or around the
Demised Premises any unreasonable number of persons



  e)   That no electrical device shall be used without an effective suppressor
fitted thereto or which is not properly earthed

f) That no live animal shall be kept in the Demised Premises



  g)   Not to allow trade empties or any rubbish to accumulate upon the Demised
Premises but to clean and thoroughly to cleanse the same as often as need be



  h)   Not to store or permit to be stored in Demised Premises or any part
thereof any petrol or other specially inflammable explosive or cumbustible
substance except in accordance with the appropriate statutory regulations and
any conditions imposed by the insurers



  i)   Not to erect or install or permit to be erected or installed in the
Demised Premises or any part thereof any engine motor or machinery of any
description (other than normal office machinery and any computer used by the
Lessee) and not to keep or permit or suffer to be kept or allow in or on the
demised premises or any part thereof any material or thing whatsoever of a
dangerous combustible or offensive nature or the keeping or allowing of which
may at law constitute a nuisance or require the licence or consent and also the
prior written consent of the Lessor being obtained (such consent not to be
unreasonably withheld)

18) Not to hold auctions

Not to or permit or suffer to be held upon the Demised Premises any sale by
auction or public meeting

19) Not to commit nuisance

Not to do or permit or suffer to be done upon the Demised Premises any act or
thing which shall be or become a nuisance damage danger annoyance or
inconvenience to the Lessor or any of the Lessor’s tenants or any of the
occupiers of other portions of the Building or of any of the adjoining or
neighbouring premises or the neighbourhood and not to cause or permit or suffer
to be caused any obstruction of the entrances staircases passages landings lifts
landscaped and open areas forecourts pathways and approach roads and car parks
of the Building and not to do to or permit any thing whereby the reasonable use
thereof may be impeded or hindered and not to park or permit or suffer to be
parked or load or unload or permit or suffer to be loaded or unloaded goods or
materials on to or from vehicles other than in those parts of the Building (if
any) so designated for that purpose by the lessor from time to time

20) Not to use for illegal purposes

Not to use or permit or suffer the Demised Premises or any part thereof to be
used for any illegal or immoral purpose or for betting or gaming and not to
permit or suffer any betting or gaming to occur upon or any betting or gaming
apparatus to be placed in the Demised Premises

21) Not to erect signs

Not without the consent in writing of the Lessor to affix or display or permit
or suffer to be affixed or displayed to in or on the Demised Premises any sign
hoarding poster placard or advertisement whatsoever which shall be visible from
the outside of the Demised Premises except such as in the opinion of the Lessor
shall be reasonably necessary in connection with the trade or business carried
on upon the Demised Premises Provided that nothing herein contained shall amount
to a consent to the affixing to or the display or retention on the Demised
Premises without the consent of the Local Planning Authority of any sign
hoarding poster placard or advertisement which from time to time shall require
the consent of the Local Planning Authority and at the end or sooner
determination of the term hereby granted to remove all such signs hoardings
posters placards and advertisements making good all damage thereby caused

22) Not to erect aerials

Not to suffer or permit any external radio or television aerial to be erected on
or affixed to the Demised Premises

23) Not to place heavy objects

Not to fix or place upon or permit or suffer to be fixed to or placed upon the
Demised Premises or its floors or suspended from its ceilings any machinery
article or substance which in the opinion of the Lessor may damage the structure
of the Building or the Demised Premises or any adjoining or neighbouring
buildings and not to overload the existing wires or cables to the Building

24) Not to assign etc.



  a)   Not to assign charge or transfer part only of the Demised Premises and
not to part with the possession of or part with or share the occupation of or
permit the occupation by a licensee of the whole or any part of the Demised
Premises (the same being absolutely prohibited)



  b)   Not to assign transfer or underlet the whole or underlet part of the
Demised Premises any such underletting of part to be an underletting of not less
than a whole floor or floors of the Demised Premises without the previous
consent in writing of the Lessor such consent not to be unreasonably withheld



  c)   To procure that any intended assignee or underlessee shall enter into a
deed with the Lessor in order to covenant directly with the Lessor to perform
and observe the covenants and conditions herein contained (including this
present covenant) in the same manner as if such covenants and conditions were
therein repeated in extenso (with the exception in the case of an underletting
of the covenant to pay rent)



  d)   Notwithstanding anything herein contained the Lessee shall not create or
permit the creation of any interest derived out of the term hereby granted
howsoever remote or inferior at a fine or premium or at a rent which at the time
of the creation of such interest shall be less then the rent then payable
hereunder or the open market rent of the Demised Premises or the open market if
for a floor or floors of the Demised premises in the case of an underletting of
part whichever shall be the greater and shall not create or permit the creation
of any such derivative interest as aforesaid save by instrument in writing
containing such absolute prohibition as aforesaid on the part of the underlessee
and those that may derive title under such underlessee



  e)   If the intended assignee or underlessee shall be a private limited
liability company then upon the Lessor’s reasonable demand in that behalf its
directors or some other person or company acceptable to the Lessor shall enter
into a deed with the Lessor in order to covenant directly with the Lessor as
sureties that such company will (in the case of an assignment) pay the said
rents hereby reserved and (in the case of an assignment or an underletting)
perform and observe the said covenants and conditions herein contained and to
indemnify and save harmless the Lessor against all loss damages costs and
expenses arising by reason of any default by the company and such covenant shall
further provide in the usual form that any neglect or forbearance of the Lessor
shall not release or exonerate the sureties and shall further provide (in the
case of any assignment) for the sureties to accept a new lease of the Demised
Premises upon disclaimer of this Lease by the company or on its behalf if so
required by the Lessor within three months of such disclaimer such new lease to
be for the residue then unexpired portion of the term hereby granted and at the
rents payable and subject to the same lessee’s covenants and to the same
provisos and conditions as those in force immediately before such disclaimer and
to be granted at the cost of the sureties in exchange for a counterpart duly
executed by the sureties and shall further provide that if the Lessor shall not
require the sureties to accept a new lease of the Demised Premises as aforesaid
the sureties shall nevertheless upon demand pay to the Lessor a sum equal to the
rent that would have been payable under this Lease but for the disclaimer in
respect of the period from the date of the said disclaimer until the expiration
of three months from the date of the said disclaimer or until the Demised
Premises shall have been re-let by the Lessor whichever shall first occur



  f)   Not to underlet the Demised Premises or any part of the Demised Premises
consisting of less than whole floor or floors of the Demised Premises other than
upon terms that require a review of the rent hereby reserved to open market rent
in accordance with the provisions and at the dates for review of the rent hereby
reserved Provided that nothing in this paragraph f) contained shall prohibit and
underletting of the Demised Premises or such part as aforesaid upon terms that
require review of the rent thereby reserved at dates additional to the dates for
review of the rent hereby reserved



  g)   At all times and from time to time to enforce compliance with the
covenants and conditions of all underleases whether mediate or immediate of the
Demised Premises and in parrticular secure by all proper means the punctual
payment of the rents and other sums due thereunder



  h)   Nothing continued in the clause shall prevent the Lessee (herein meaning
G N Elmi Limited) from sharing occupation of the whole or any part or parts of
the Demised Premises with any company (herein called a “Group Company”) which is
for the time being a member of the same group as the Lessee (within the meaning
of Section 42 of the Landlord and Tenant Act 1954) subject to the following
conditions:-



  i)   Notice shall first be given to the Lessor of the intended occupation of
the Group Company



  ii)   No relationship of Landlord and Tenant shall be created or be deemed to
exist between the Lessee and the Group Company



  iii)   The Group Company shall not be given exclusive occupation of the whole
or any part of the Demised Premises



  iv)   The right of the Group to occupy the Demised Premises or any part
thereof by virtue of this sub-paragraph shall determine upon either the Lessee
or such company ceasing to be members of the same group and notice shall
immediately be give to the Lessor upon such cessation

25) To register assignments

Within one month of every assignment transfer undrlease or charge of the of the
Demised Premises or any devolution of the interest of the Lessee therein to give
notice thereof in writing with particulars thereof to the Lessor and produce a
Certified copy of such assignment transfer underlease or charge or in the case
of a devolution the Probate of the Will or the Letters of Administration or
other document evidencing or under which such devolution arises and to pay to
the Lessor a registration fee of Twenty-five pounds in respect of each such
assignment transfer underlease charge or devolution

26) Not to obstruct windows or allow acquisition of rights



  a)   Not to stop up darken or obstruct any windows or light belonging to the
Demised Premises nor knowingly permit or suffer any new windows light opening
doorway path passage drain or other encroachment to be made or permit or suffer
any easement to be made or acquired into against or upon the Demised Premises
and where any such window light opening doorway path passage drain or other
encroachment or easement shall be made or attempted to be made or acquired to
give immediate notice thereof to the Lessor and at the request of the Lessor but
at the cost of the Lessee the Lessee will adopt such course as may be reasonably
required or deemed proper for the preventing any such encroachment or the
acquisition of any such easement



  b)   Not at any time during the term to bring any action or make any claim or
demand on account of any injury to or diminution of light or air to the Demised
Premises or any windows or apertures thereof in consequence of the erection of
any building or the alteration of any building on any land adjacent neighbouring
or opposite to the Demised Premises for which the Lessor shall have given its
consent or for which the Lessor may give its consent pursuant to any power
reserved by these presents



  c)   Not to give to any third party any acknowledgement that the Lessee enjoys
the access of light to any of the windows or openings in the Demised Premises by
the consent of such third party nor to pay to such third party any sum of money
nor to enter into any agreement with such third party for the purpose of
inducing or binding such party to abstain from obstructing the access of light
to any windows or openings and in the event of any of the owners or occupiers of
adjacent land or buildings doing or threatening to do anything which obstructs
the access of light to any of the said windows or openings to notify the same
forthwith to the Lessor and to permit the Lessor to bring such proceedings as it
may reasonably think fit in the name of the Lessee and at the cost of the Lessor
against any of the owners and/or occupiers of the adjacent land in respect of
the obstruction of the access of light to any of the windows or openings in the
Demised Premises

27) Not to vitiate insurance

Not to carry on or permit or suffer to be carried on upon the Demised Premises
any trade or occupation in such a manner as may or do or permit or suffer
anything which may make void or avoidable any policy for the insurance of the
Building or the Demised premises or other portions of the Building and not
without the prior written consent of the Lessor to carry on or permit or suffer
to be carried on upon the Demised Premises any trade or occupation in such a
manner as may or do or permit or suffer anything which may render any increased
or extra premium payable for such insurance and in the event of such consent
being given to repay on demand to the Lessor any increased premium payable by
the Lessor in respect of such insurance and in the event of the Demised Premises
being destroyed or damaged by any risk against which the Lessor shall have
insured to give notice thereof to the Lessor as soon as such destruction or
damage shall come to the notice of the Lessee and not itself to effect or permit
or suffer to be effected by any other person any insurance relating to the
Demised Premises against any of the risks in respect of which the Lessor has
insured except that provided for in sub-clause 29) below and
to comply with all requirements of the Lessor’s insurers and of the fire
authorities as to fire precautions relating to the Demised Premises (and in this
clause the expression “requirements of the Lessor’s insurers” shall mean any
requirement of such insurers which (if not complied with) will result in the
insurers refusing to insure the Building or the Demised Premises

28) To pay reinstatement cost

In the event of the Building or any part thereof being destroyed or damaged by
any of the perils in respect of which the Lessor shall have effected insurance
at any time during the term hereby granted and the insurance money under any
insurance against the same effected thereon by the Lessor being wholly or partly
irrecoverable by reason or in consequence solely or in part of any act default
or omission of the Lessee its lessees and licensees and their respective
servants and agents then and in every such case to pay on demand to the Lessor
the whole or the appropriate proportion of the cost of completely rebuilding or
reinstating the Building or the parts so destroyed or damaged together with all
professional fees and expenses

29) To insure plate glass

To insure all plate glass against all risks in an insurance company from time to
time to be approved in writing by the Lessor and to replace or renew the same as
soon as practicable whenever the same shall be damaged or destroyed

30) To indemnify the Lessor



  a)   To indemnify and keep indemnified the Lessor from and against liability
in respect of all loss damage actions proceedings claims demands costs damages
and expenses of whatsoever nature in respect of any injury to or the death of
any person or damage to any property movable or immovable or in respect of the
infringement disturbance or destruction of any right easement or privilege or
otherwise by reason of or arising in any way directly or indirectly out of:



  i)   the repair state of repair or condition of the Demised Premises so far as
the same are the responsibility of the Lessee



  ii)   the act omission or default of the Lessee its underlessees or their
respective agents servants invitees or licensees



  iii)   the construction or existence of any extensions of or alterations to
the Demised Premises

iv) the user of the Demised Premises



  v)   anything now or hereafter attached to or on the Demised Premises



  vi)   the use of cars or any other vehicles in the Building by the Lessee its
Lessees and licensees and their respective servants and agents



  vii)   the omission of the Lessee to give written notice to the Lessor of any
defects or items requiring repair of which the Lessee is aware or ought
reasonably to be aware and



  viii)   any breach by the Lessee or any underleesee of the Lessee of any
covenant on the part of the Lessee or any condition herein contained



  b)   To pay and make good to the Lessor all and every loss and damage
whatsoever incurred or sustained by the Lessor as a consequence of every breach
or non-observance of the Lessee’s covenants herein contained ad to indemnify the
Lessor from and against all actions claims liabilities costs and expenses
thereby arising

31) To yield up

To yield up unto the Lessor at the expiration or sooner determination of the
said term in accordance with the Lessee’s covenants herein contained the Demised
Premises and all fixtures of every kind in or upon the Demised Premises or which
during the said term may be affixed or fastened to or upon the same except
tenant’s or trade fixtures having made good all damage occasioned by the removal
of tenant’s or trade fixtures

32) To permit notices of sale and re-letting

To permit the Lessor during the six calendar months immediately preceding the
expiration or sooner determination of the said term to affix and retain without
interference upon any part of the Demised Premises a notice for re-letting the
same and to permit the Lessor at any time during the said term to affix and
retain a notice for selling the Demised Premises or the building and to permit
all persons with written authority from the Lessor or the Lessor’s agent at
reasonable times of the day to view the Demised Premises

33) To observe regulations

To observe and conform to all reasonable regulations and restrictions made by
the Lessor for the proper management of the Building and the curtilage thereof
including car parks



  34)   To observe and perform the covenants and stipulations contained in the
Third Schedule of a transfer dated 17th day of March 1987 made between Central
Electricity Generating Board (1) and the Lessor (2) in so far as such matters
affect the Demised Premises

